        Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 1 of 16 Pageid#: 1
                                                                                              CLERK'
                                                                                                   S'OFFICE U.s.Dlst COURT
-09-(--..--,--) -,i-.--,c-.-,-.--                                                                   A-rns.qsaoN- va

                                  U NITED STATES D ISTRICT C OURT                                     FE8 1i 2222
                                                          forthe
                                                                                                    JU       c. . E% CLERK
                                                WesternDiqtrictofVirginia                         BY; 'à
                                                                                                             p
                  United StatesofAmerica
                    '
                             V.
                        Jeiel Leedy                                caseN o.   )'.
                                                                                &'ö -& %

              '
                         Defendantls)

                                              CR IM IN A L C O M PLAIN T
        1,thecomplainantin thiscase,statethatthe following istrueto thebestofmy knowledgeandbelief.
Onoraboutthedatets)of November2018toJune2019 inthecountyof                                    Roanoke              inthe
   W estern    Districtof   Virginia    ,thedefendantts)violated:
           CodeSection                                               Op nseDescrl
                                                                                ption
         18USC j1365                                                 Tam peringw i
                                                                                 th a Drug




        Thiscriminalcomplaintisbased on thesefacts:
        SeeAttached Affidavit




        d Continuedontheattachedsheet.

                                                                               F                                           =
                                                                                       om   . t,ssignature

                                                                                   Darren Petri!SpecialAgent
                                                                                      Pri
                                                                                        nted nameand title

Sworn to beforem eand signed in my presence.


oate: l$,                                                                               Judge'
                                                                                             sygnature
City and state:          ,              Abingdon,VA                         Pam ela Sargent,U.S.M agistrateJudge
                                                                               -      Printednameand title
    Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 2 of 16 Pageid#: 2




                                         A FFIDA V IT

         1,Darren Petri,SpecialAgentforthe Food andDrug Administration,OfficeofCriminal

lnvestigation(FDA/OCI),beingdulysworn,deposeandstateasfollows:


         Inm a SpecialAgpntwith theFDA/OCI,assigned totheW ashington M etro Field Office.
P1*iorto my currentassignm eni,Iwasemployed by theD epartm entôfVeteransAffai'
                                                                             rs, Office

ofInspectorGeneral,CriminalInvestigation Division,assigned totheW ashington Field Oftk e,

W ashington,D.C.Iworked therefrom April2006to February 2013.Previously,1Was

employedbytheFDA/OCIandworkedtherefrom M arch2004toApril2006.Priortomy
employm entwiththeFDA/OCI,Iworked fortheUnited StatesArmy Crim inallnvestigation

Command (USACIDC),M ajorProcurementFraudUnit,Ft.Belvoir,Virginia,from September
2002 to M arch 2004,asa SpecialAgentinvestigating white collarfraud.Beforeworking with

theUSACIDC,IwasemployedbytheHarnettCountySheriff'sOftke(HCSO),HnrnettCotmty,
N orth C arolina,from A ugust2001to Septem ber2002,w here Iw as assigned as a detective

investigating econom ic crim esand generalcrim inaloffenses. Priorto m y em ploym entw ith the

HCSO,lworked fortheUSACIDC,from August1995 to August2001,wherelinvqstigated
economiccrim es,generalcrimes,and dnzg crim es. Dtlringm y 25 yearsofinvestigative

experience,lhavedealtwithviolationsofthe Uniform CodeofM ilitmy Justice,theNorth

CafolinaGeneralStatutes,and Titles18and 21oftheUnited StatesCode.Ialso havedrafted

and served amzm berofsearch wanantsand arrestwarrantsauthorized by local,state,andfederal

judges.Inmycurrentposition withtheFDA/OCI,Iinvestigateviolationsoffederallaws
includingtheFederalFood,Dnzg,andCosmeticAct(FDCA),Title21,U.S.Code,Sections301
-
    397,and Title 18 ofthe United States Code. Based on m y training and experience,1am


                                          Page 1 of 15
  Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 3 of 16 Pageid#: 3




familiarwith thel'
                 ulesand regulationsgoverning the drug approvalprocess,m ethodsusedto

comm itfraud againsttheU.S.Governm ent,and documentsand otherrecordsthatfrequently are

evidence ofsuch fraud.



      Dtlring m ytim easa SpecialA gent,Ihave completed specialized training coursesatthe

Departm entofHomeland Security'sFederalLaw EnforcementTrainingCenter,theN orth

CarolinaJusticeAcademy,andtheU SACIDC trainingfacilities. Ialso haveparticipated in

num erousinvestigationsthathaveresulted in theseizureofevidence,including illegaldrugsand

docum ents.



      Thefactsand inform ation contained in thisaffidavitarebased upon m y trainingand

experience,participation in investigations,personalknowledge,and observationsduringthe

course ofthisinvestigation,aswellastheobselwationsofotheragentsinvolved inthis

investigation.Al1observationsnotpersonallym adeby m ewererelayedto m eby the individuals

who m adethem orarebased on my review ofrecords,docum ents,and otherphysicalevidence

obtained duringthe com seofthisinvestigation.



      This affidavitcontainsinform ation necessary to supportprobable cause. ltisnot

intendedto includeevery factand m atterobserved by m eorknown to theUnited States.




                                       Page2 of 15
  Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 4 of 16 Pageid#: 4




                              RE LEV A N T FEDE R AL LA W

       18USC j 1365,Tampedng-W hoever,withrecklessdisregardfortheriskthatanother
personwillbeplacedindangerofdeathorbodilyinjury(theterm ççbodily injurf'includes
physicalpain,oranyotherinjurytothebody,nomatterhow temporary),tamperswithany
conslzm erproductthataffectsinterstate orforeign com merce,orthelabeling of,orcontainerfor,

any such product,orattem ptsto do so,shallbe guilty ofan offense.



                                    JNTRODUCTION
       Based on theinfonnation setforth below,yolzraffiantsubmitsthatthereisprobable

causeto believethatbetweenN ovember2018to June2019,in theW estem DistrictofVirginia,

Jeffery Leedy com mittedtheoffense ofTampering,when Leedy knowingly and willingly

diverted andtampered with over53 vialsofFentanylin medication vialsintended fortheuseof

patientsin and arotm dtheRoanoke,VA area.



                                         D ETA ILS

       In M ay 2019,thisinvestigation wasinitiated when J.A .,aform erPharmacy Supervisor,

LewisGaleHospital(LGH),Salem,VA,explainedthathewasinpossessionofasuspected
tam pered vialoffentanylafterreceiving itfrom P.B .,a R oanoke City Em ergency M anagem ent

Services(RCEM S)nmbulancecrew member.P.B.toldJ.A.thathediscoveredthesuspected
tamperedvialoffentanylwhenhewasonanemergencymedicalservices(EM S)calland
attempted to administerthevialto apatient.P.B.noticed thatthecap wasnotsecured on thevial

and believedthatthevialm ay have been tnmpered with. P.B.then grabbed adifferentvialof




                                        Page 3 of 15
  Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 5 of 16 Pageid#: 5




fentanylandadm inisteredthatvialtothepatient.The suspected tampered vialoffeljtanylwas
then setoffto the sideand latergiven to J.A.



       J.A.tested thevialoffentanylby using alightrefractometerand determinedthatthevial

wastnmpered with.J.A.also noticed severalpuncttlrem arksin the stopperofthevial. J.A .

secured thevialoffentanylandthen laterprovided itto investigators.



       OnM ay28,2019,SAsDarren PetriandAaronValley,VirgirliaStatePolice(VSP)
coordinated thisinvestigationwith C.C.,Education Program Director,W estern Virginia

EmergencyM anagementServices(W VEM S)andG.D.,FieldCoordinator,W VEM S,atwhich
tim ethey provided inform ation aboutthepreviously mentionedtampered vialoffentanyl. C.C.

and G.D .saidthattheW VEM S isabranch oftheVirginiaDepartm entofHea1th and covers

severalcounties in the W estern partofV irginia w hich surroundsthe R oanoke V alley. W VEM S

regulatestheAdvancedLifeSupport(ALS)certificatesfornmbulanceservicesandprovidesthe
licensed ambulanceservicesin theirazeawith drug/narcoticsboxes.Theseboxesarenotstocked

with dnzgsbytheW VEM S,butratherthesupportinghospitalsin therespectiveareas.Each box

hasacontrolnllmberand istracked by thatl'nique nllmberbythehospitals. W ithin thebox

(Orangedrugbox)thereisasmallersecuredbox(Yellow box)thathousesthecontrolled
m edications,including fentanyl. The W V EM S has a listofdnzgsapproved for2019 thatare

allowed to be stocked in the Orange drug box and the Y ellow box. A tthe tim e there w asonly a

few drugs approved forthe secured Y ellow box;fentanyl,ketam ine,hydrom orphone,and

m idazolam . W hen an am bulance in the tield usesany ofthe drugs from the O range and/or

Yellow boxes,the boxesare turned in to the hospitalw here thepatientis dropped off. The


                                         Pàge 4 of 15
  Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 6 of 16 Pageid#: 6



hospitalwillthen providethe ambulance with abox thatw aspreviously stockedbythehospital
                                                                                !

phnrmacy and taketheusedbox and provideitto thephnrmacy.forrestocking. Refening to the

papenvork thatdocumentstheOrange/Yellow box exchange concerning thetamperedfentanyl,

thebox in question thatcontained thetampered fentanylwasEM S box #3073 and thenew box

received by theambulancewasEM S box #1488.Theindividual/am bulanceem ployeewho

reportedthetamperingandfirstnoticedthetnmperedvialinthefieldwasP.B.(previously
mentioned).P.B.noticedthetnmperedvialoffentanylon May 16,2019.C.C.and G.D.also
said thattheywerecontacted afew weeksprioraboutanotherdiversion/tampering ofan EM S

box from Carilion Clinics,Roanoke,VA .



       On M ay 28,2019,SAsPetriand Valley coordinated with T.A .,DirectorofPhnnnacy,

LewisGaleHospital(LGH),Salem,VA,atwhichtimeheprovidedfurtherinformationaboutthe
suspected tampering ofafentanylvialfrom LGH. T.A.provided paperwork forEM S box #3073

with thetnmpered vialoffentanyland when itwasfilled atthehospital.



       OnJune4,2069,SA ValleycoordinatedthisinvestigationwithSA JasonTrent,VSP,
who provided inform ation aboutthiscase. SA Trentsaid thathewasnotised ofa

diversion/tamperingthatoccurredattheCentralLynchburgGeneralHospital(CLGH),
Lynchburg,VA. SA Trentsaidthattheindividualresponsibleforthediversion/tnmpering was

Jeffery Leedy. Leedy wasapart-tim eEM S workeratthehospitaland alsow orked >san EM S

em ployee forRoanoke Cotm ty. Leedy tested positive forfentanylafterhe w as caughttalcing

fentanylvials from the excesscontainers. Hewasrem oved from thehospitalforsuspicion of

diversion/tam pering w ith fentanyl.


                                        Page 5 of15
  Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 7 of 16 Pageid#: 7




       On June4,2019,SA Valley spoketo S.S.,Supervisor/Fire ChiefforRoanoke County

EM S,atwhich timehequeried theaccesscard databaseforLeedy and detennined thatLeedy

had been accessing rescuesquad buildingsatnightwhilehewasnotworking. Sim onsrelated

thathewouldprovide alistofa11thecard entriesconcerning Leedy. S.S.said thatLeedy

workedpart-time asan EM S employeeattheRead M ountain Fireand RescueDepartment,43

EastparkDr,Roanoke,VA .On November25,2019,SA Petrireceived thedooraccess

spreadsheetfrom theRoanokeCounty EM S,which depicted thatLeedy accessed EM S facilities

f'
 rom August 1,2018 to June 4,2019. The follow ing facilitiesw ere accessed Catawba,Bent

M ountain,Read M otmtain,FortLewis,and Back Creek.Thefacility thatwasmainly accessed

by Leedy wasReadM ountain,which Leedy did notm ention during hisintelwiew,dated August

8,2019.



       On June 10,2019,SA Valley explained toyouraffiantthathem etwith T.A.who

provided 22 vialsofsuspected tnmpered medicationsto include20 vialsoffentanyland 2 vials

ofm orphine.The22 vialscnm e9om 8differentEM S Orangeboxes#:1487,1151,1306,1003,

1062,1006,1013,and 1409. The1otnumbersforthevialswere asfollows:



             W estW ard-038317(morphine),038304 (fentanyl),068309(fentanyl),
       058320(fentanyl),018310(morplline),088303(fentanyl),088303(fentanyl),and
       117301(fentanyl).




                                       Page 6 of15
  Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 8 of 16 Pageid#: 8




               Hospira-94-466-17D (fentanyl),94-466-17K (fentanyl),94-466-DK
       (fentanyl),96-164-DK (fentanyl),02-262-1711(fentanyl),03-1IO-DK (fentanyl),
       94-406-17K (fentanyl),91-080-DK (fentanyl),94-406-17K (fentanyl),01-397-DK
       (fentanyl),95-170-17K (fentanyl),01-395-DK (fentanyl),91-080-DK (fentanyl),
       and93-087-17K (fentanyl).


       On June 11,2019,SAsPetriand Valley interviewed C.A.,Roanoke County Fireand

Rescue(RCFR),whoprovidedintbnnationpertainingtothisinvestigation.OnTuesday,Jtme4,
2019,C.A.saidthatshe saw thatLeedy wasnoton thescheduleto work and senthim atexton

hiscellphoneasldngwhathadhappened.Leedy replied in agroup textto C.A.,M .A .,and T.R.,

al1friendsofLeeéyfrom work(RCFR).Asaresultofthegrouptext,theyal1agreedtomeet
thateveningatarestaurantto furtherdiscusswhathad happened toLeedy. Leedytold them that

hewassuspended from hisjobatCLGH becauseofhisaggressivenessasamedicandhis
narcotic use. H e also told them thathe cam e back positive on a drug testfor fentanyl. H e

explained to C.A .,M .A.and T.R.thathewasan addictwhowasaddicted tofentany'
                                                                          l. Leedy

said thathewastaking the remainingam otmtoffentanylfrom thevialsthathe adm inisteredto

patientsforhim selfand then filling the vialswith saline.The vialswerethen placed back into

the EM S boxes.



       On June 11,2019,SA sPetriand V alley intenriew ed M .A .,w ho provided inform ation

pertaining to this investigation. On Tuesday,Jtm e 4,2019,M .A .said thathe received a group

textfrom Leedy,which included C.A .and T.R.on thetext.M .A.knowsLeedy from RCFR and

iswork friendswith T.R.aswell. On theevening ofJune4,2019,arotmd 7:30pm they mçtata


                                          Page 7 of 15
  Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 9 of 16 Pageid#: 9




restaurant,atrdinnerand Leedy explainedwhathappened atwork.Leedy told them '
                                                                           thathewas

suspendedfrom hisjobatCLGH becauseofhisaggressivenessasamedicandhisnarcoticuse.
He also toldthem thathecnm eback positiveon adnlg testforfentanyl.Leedy said thathewas

takingthefentanylfrom patient'svialsand fillingthevialswith saline.Thevialswerethen

placed back into theEM S boxes.



       On June 11,2019,SAsPetriand Valley interviewed T.R.,who provided infonnation

pertaining to thisinvestigation. On Tuesday,June4,2019,T.R.saidthathereceived agroup

textfrom Leedy.Also on th8group textwereC.A .and M .A. Thefolzrofthem areallfriends

from RCFR. Thatsam eday around 7:30pm they m etatarestaurant,atedinnerand Leedy told

them whatoccurred.Leedytoldthem thathewassuspended9om hisjobatCLGH becausehe
testedposjtiveforfentanyl.Heworkedatboth CLGH a114RCFR untilM ay 1,2019,whenhe
wasfired from CLGH. Heexplainedto everyonethathewasan addictwho wasaddicted to

fentanyl. Leedy toldthem thathe would fillasyringewith fentanyland bring ithom etohis

addressin Roanoke,VA. T.R.saidthatLeedy had accessto salinefrom theEM S tnzck where

theyworked.W hileLeedywashomehewouldinjecthimselfandgethighfrom thefentanyl.
Leedytold T.R.thathe wascutting thetagsthatsectlred theEM S boxesbecause itm adeitealier

forhim toremovethetag when heneeded adrug in thefield.T.R.said thatitwassigniûcant

becausethetag could be backed outand thenarcoticsbox accessed withoutbreaking thetagseal.

T.R .thoughthe saw Leedy drop som ething drug related into the tacticalbag Leedy alw ays

canied. Asaresult,T.R.searched through Leedy'sbag.W hen T.R.quickly wentthrough the

bag,hethoughthenoticed a sm alltubeofglue.




                                        Page 8 of 15
 Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 10 of 16 Pageid#: 10



       On Jtme 12,2019,SA Petrireceived from SA Valley infonnation concerning Leedy's

tim e as a CLG H em ployee. The infonnation consists ofthe follow ing docum ents: A statem ent

from an em ployee,w herein they received one transportbag on A pz'
                                                                 il27,2019,and one transport

bagon April28,2019,f'
                    rom Leedy withtnmpered fentanylin them ;sum mariesofconversations

between thesupervisorfortransportand Leedy,on April29,2019,April30,2019 and M ay 6,

2019,wherein they discussed mandatory drug testing;conversationswith thesupelwisorfor

transportation,regarding a second hairsnmplefrom Leedy;prescription history ofLeedy,which

depictsprescriptionsforoxycodone-acetnm inophen 10-325 mg andhydrocodone-acetaminophen

5-325m g on aregularbasisfrom July 5,2017,to January 3,2019;and a spreadsheetfrom

CLGH depictingthetnmpered with m edicationshandledby Leedy f'
                                                            rom April15,2019,to April

29,2019.



       On June20,2019,SA Valley explained toyouraffiantthathem etwith T.A.andN .G.,

DirectorofPhnrmacy,CLGH,who provided severalitem sofevidencetoincludethe following:

9vialsofsuspectedtamperedfentanyland 2 vialsofsuspected tampered hydrom orphonefrom

CLGH and 6vialsofsuspected tampered drug from LGH.The1otnumbersforthevialswereas

follow s:

       W estW ard 5mlfentanyl,lotnumber088357/AP10-1;EM S bag #10.
       W estW ard 5m1fentanyl,1otptunber028341/AP10-2;EM S bag #10.

       W estW ard 5m 1fentanyl,1otnum ber 088357/A P10-3;EM S bag #10.

       W estW ard 2m 1hydrom orphone,1otnllm ber 078359/AP 10-4;EM S bag //10:

       W estW ard 5mlfentanyl,lotntlm ber028341/AP3-1;EM S bag #3.

       W estW ard 5m1fentanyl,lotnumber028341/M 33-2;EM S bag #3.


                                         Page 9 of 15
 Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 11 of 16 Pageid#: 11




       W estW ard 2m 1hydrom orphone,1otnllmber038349/M 3-3;EM S bag #3.

       W estW ard 5m 1fentanyl,1otnlnnber028345/M 5-1;EM S bag #5.

       W estW ard 5m lfentanyl,lotnumber028345/M 5-29EM S bag #5.

       W estW ard5mlfentanyl,1otnumber088357/& 5-3;EM Sbag#5.
       W estW azd 5m 1fentanyl,lotnum ber028345/AP-129EM S bag //12.

       Hospira5m1fentanyl.tcontrolvial),1otnumber93-501-DK.
       W estW ard 2m1fentan#l,lotnum ber098411;EM S Orangebox #1268.
       Hospira2m lfentanyl,1otnumber95-170-DK;EM S Orangebox #1268.

       Hospira2m lfentanyl,lotnumber95-170-DK;EM S Orangebox #1086.

       Hospira 2m 1fentanyl,1otnumber94-466-DK;EM S Orangebox #1086

       W estW ard 2m1fentanyl,1otnllm ber048312;EM S Orangebox #1086.



       On A ugust8,2019,SA sPetriand V alley interview ed Jeffery Leedy,while athis

residencein Roanoke,VA.Leedy adm itted tothediversion and tnmpering offentanylvialsfrom

the severallocationsin andarotmdtheRoanoke,VA area.From November2018 to June2019,

Leedy wasinvolved in diverting and tampering m edicationswhile employed in twohospitalsand

theRoanokeCounty EM S. Thefirstplacehebegan divertingm edicationsw aswheù heworked

attheLewisGaleHospital(LGH)in Salem,VA.Hewasfiredfrom thatjobandbeganworldng
atCentralLynchburg GeneralHospital(CLGH)inLynchbtlrg,VA.Duringthelastfew months
before he soughthelp in Jtm e 2019,he diverted and tam pered fentanyland hydrom om hone w hile

working atCLGH and Roanoke Cotm ty EM S,which servesseveralhospitalsin the Roanoke,

VA area.




                                        Page 10 of 15
 Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 12 of 16 Pageid#: 12




       He began diverting arld tnmperingm edicationsby taking the wastef'
                                                                        rom patilntswllile
on EM S runsatLGH and CLGH.W hilehewasworking atCLGH he obtained thesalineto put

in thevialsofm edicationsfrom thehospitalEM S trucks.AtCLGH them edication bagsused by

healthcareprovidershad both fentanyland salinethatheused forthetnm pering. The
                                     ,




hydromop honehetampered with wasalso in themedication bags. Leedy explained hewould

pulloutthe fentanylafterthe callshewenton and putthe saline in itsplace. Leedy would keep

superglue in hisblack tacticalbag thathekepton hisperson and used itto fix the capsback onto

thevialsoffentanyl.Afterherem oved the fentanyland replaced itwith saline,he would place

thevialsback in theEM S box and return thebox tothehospitalsforthenextnmbulance crew to

pick up and use.



       W hileworkingattheRoanokeCountyEM S,LeedywouldjointotheCatawbaandBent
                      .
                                         '



M ountain locationsto accesstheEM S boxesin orderto tamperwithvialsoffentanyl.Hewould

go into theselocationslate atnightwhenthe daytim eshiftleftfortheday and no one was

around. Leedy began going into the EM S locations som etim e around M ay 2019 in orderto pull

thefentanylfrom thevialsand putthesalinein itsplace. Leedy said thathewasfired from the

RoanokeCounty EM S in lateM ay 2019 and entered into rehab on June5,2019.Leedy was

asked ifthere w ere anym ore vialsoffentanyl,otherthan the m ore than 50 vials thatSA s Petri

and Valley discovered during thecolzrseofthisinvestigation,thathetam pered with.Leedy was

notshown any specifc vialorprovided w ith any nm nbers thatw ould single outany one vialof

fentanylthatw ascollected as evidence during the colzrse ofthisinvestigation. Leedy said that

heonly tamperedwith thenumberofvialsthatwasdiscovered throughoutthisinvestigation.




                                         Page 11 of 15
 Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 13 of 16 Pageid#: 13




       On August23,2019,SA Petricollected 8vialsofsuspectedtnm peredfentanylfrom
                                                                                 l
M .Y .,Pharmacy M anager,Carilion Clinics,Roanoke,VA .The vialscnm efrom EM S box #'s

1143,1379,3095,1320,and 1393. SA Petriwasalso provided with thedrug box form sthat

depictedthepatient'sname,EM S box ntlm berandEM S representativethatturned thebox in to

thephnrmacy forrefill.Also providedwasanotem itten by T.L.,aparamedicforRoanokeCity

Fireand EM S.Thenoteread thaton June 13,2019,he attemptedto adm inisterfentynylto a
patient,buttheneedlewastmabletopiercethesealoftherubberstopperofthe vial. This

resulted in the nzbberstopperbeing pushed intothevialandthefentanylspilling.The fentanyl

cam efrom EM S box //1393.


                                                                                          1

       On August23,2019,SA Petricollected 9 vialsofsuspectedtnmperedfentanylfrom E.C.,

Pharm acyM anager,LGH .The vialscame from EM S box #'s 1128,3063,3087,1280,and




       On September27,2019,SA Petriand SA Valley coordinated with E.C.andT.A.,at

which timethey provided furtherinformation concem ingthisinvestigation. E.C.relatedthatthe

LGH pharmacyreceivedaphonecallinApril2019,from L.M.,aphannacyemplojeeat
Carilion Clinics,Roanoke,VA,who asked ifthey had afentanylvialf'
                                                               rom an EM S box Carilion

had in theirpossession.L.M .explained thattheEM S box wasm issingthree fentanylvialsin all.

In M ay 2019,T.A .saw Leedy,in an offcialcapacity,leave with tw o EM S boxes f'
                                                                              rom LGH .

T.A.grew suspiciousofLeedy,dueto hispreviousinteractionswith him atLGH .Leedy was

previously fired from LGH forgoing through sharps containersand adm inistering drugs outside

ofhispractice asanEM S employee.Som etime afterthat,an EM S employee cnm eto the


                                       Page 12 of 15
Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 14 of 16 Pageid#: 14



                                                                               ;
phnrmacy and infonned them ofa vialthathad arubberstopperthatfelloffofa vialoffentanyl.

They conducted avisualexnm ination,tested thefentanylandnoticed superglueon thevial.

They previously providedthevialto SAsPetriand Valley forexnm ination.Noteswerekeptof

thetnmpered vialsoffentanylafterthey noticed Leedy stillworking asarlEM S employeeand

walking outwith the EM S boxesfrom thehospital.Thenoteswere asfollows:

             Box #1062,June4,2019,had threevialsofHospirafentanylwith puncmre marks

             in the stoppers. The EM S box had a shorttag sealing the vials.

             Box #1003,June4,2019,had onevialofHospirafentanylwith puncttlrem arksin

             the stopper. TheEM S box waslastturned overon June 1,2019,and two fentanyl

             vialsw ere replaced by LGH .

             Box #1006,June4,2019,had threetampered vialsoffentanyland onetampered

             vialofm orpllinewith ahairundertheglued cap.TheEM S box had a shorttag

             sealing the vials.

             Box #1013,broughtin to LGH with suspicionsoftnmpering ofthm evialsof

             fentanyl. Two ofthevialshad glued capson thevialsand thethird had visible

             puncture m arks in the cap.

             Box #1059,broughtin to LGH with no vialsoffentanylin theEM S box and a

             shorttag sealing thebox. Agent'sNote:Every EM S box hasthreevialsof

             fentanylata1ltim es.

             B ox #1086,three vials offentanylthathad signsoftnm pering.

             Box #1151,Jtme 4,2019,threevialsoffentanylthathad signsoftnmpering.

             Box #1229,hadno fentanylvialsin the EM S box.

             Box #1487,June 4,2019,had onetam pered vialofmop hineand onetampered


                                       Page 13 of15
 Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 15 of 16 Pageid#: 15




              vialoffentanyl.


                                  O R IGIN O F FEN TAN Y L

       SA Petricoordinatedwith M elissaYabro,Phnrmacy M anager,Pharm acy Depe mentat

CarilionHospital,Roanoke,VA,whoprovidedtheonlyfotlrauthodzedinjectableFentanyl
manufacturesin theU .S.asHikma Phnrmaceuticals,HospiraInc,Akorn lnc,and FréseniusKabi

AG (SA Petricalledandconfirmedwitheachofthephnrmaceuticalcompaniesthatthelocations
providedbelow werecorrect):

       W estW ard fentanylism anufactured byHikm aPharm aceuticalsUSA Inc,which is

produced in Cherry Hill,NJand shipped throughouttheU.S.



       Hospira fentanylismanufactured by Hospira Inc.,which isproduced in LakeForest,IL

and shipped throughoutthe U .S.



       Akorn fentanylismanufacturedbyAltorn Inc.,which isproduced in Decattm IL and

shipped throughouttheU .S.



       FreseniusKabifentanylism anufactured by FreseniusKabiAG,which isproduced in

Grandlsland,NY and shippedth oughouttheU.S.



       A s setforth above,vials offentanylavailable foruse by the EM S personnelin the

Roanoke,VA area,are only m anufactured outside ofV irginia. A ccordingly,any tnm pering w ith

those vialsby Leedy w ould be affecting lnterstate Com m erce.


                                         Page 14 of 15
 Case 1:20-mj-00022-PMS Document 1 Filed 02/14/20 Page 16 of 16 Pageid#: 16




                                     C O N CLU SION

      Based on the abovedescribed factsand circllm stancesand yottraffiant'straii ng,

knowledgeand experience,there isprqbablecausetobelievethatbetween Novem ber2018 to

June2019,intheW estern DistrictofVirginia,JefferyLeedy comm itted theoffensepf

Tampering,when Leedy knowingly andwillingly diverted andtnmpered with over53vialsof

fentanylin m edication vialsintendedfortheuseofpatientsin and aroundtheRoanoke,VA area.


                           Signed and sw orn to thi     da ofFebnlary,2020


                                                    Z
                                         D arren . etrl
                                         SpecialA gent

                                                '
                                            .

             Subscribed and sworn t6befor m e his       day ofFebrtzary,2020


                                           heHonorablePamelaV eade          ent
                                         United StatesM agistrateJudge




                                      Page 15of15
